Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 3rd, 2021 has been entered. Claims 1-6, 8-13, and 15-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 8, and 15 recite a method of organizing human activity because the claims recite a method that receives user preferences, receives environmental parameters at a seat location, determines a seat recommendation in response to the received preferences and parameters, transmits the seat recommendation, receives a response to the recommendation, and adjusts a component at the seat location.  This is a method of managing commercial interactions between people (an individual occupying the seat (i.e., the “user”) and the owner of the seat). The mere nominal recitation of a user device, processor, memory, and computer readable medium does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, determining, transmitting, and adjusting in a computer environment.  The claimed user device, processor, memory, and computer readable medium are recited at a high level of generality and are merely invoked as tools to receive data and 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, transmitting, and adjusting in a computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-6, 9-13, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 2, 9, and 16 further narrow the abstract idea of 1, 8, and 15 by e.g., reciting displaying the seat recommendation on the user device.  Claims 3, 10, and 17 further narrow the abstract idea of claims 1, 8, and 15 by e.g., activating an alarm when the seat recommendation is received.  Claims 4, 5, 11, 12, 18, and 19 further narrow the abstract idea of claims 1, 8, and 15 by e.g., reciting checking and determining whether a seat is occupied, receiving environmental parameters from a second device, and determining a second seat location recommendation.  Claims 6, 13, and 20 further narrow the abstract idea of claims 1, 8, and 15 by e.g., reciting that the seat location recommendations are adjusted in response to a seating restriction.  These limitations are all directed to a method of managing commercial interactions between people (an individual occupying the seat (i.e., the “user”) and the owner of the seat).  Thus, claims 2-6, 9-13, and 16-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-6, 9-13, and 16-20 describe neither a practical application of nor significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Patent Application Publication No. 2016/0125324) in view of Maney (U.S. Patent No. 8,719,155).
	Regarding Claims 1, 8, and 15, Yamamoto teaches a seat management system comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising … a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (see [0393] “In a computer, a CPU (Central Processing Unit) 401, a ROM (Read Only Memory) 402, and a RAM (Random Access Memory) 403 are mutually connected by a bus 404,” [0396] “In the computer configured as described above, as one example the CPU 401 loads a program stored in the storage unit 408 via the input/output interface 405 and the bus 404 into the RAM 403 and executes the program to carry out the series of processes described earlier,” [0397] “the program executed by 
	a method of recommending a seat to a first user, the method comprising:  receiving environmental parameter preferences from a first user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat”);
	receiving environmental parameters for one or more seat locations, the one or more seat locations including a first seat location and a second seat location (see [0087] “the venue information includes information relevant to event region, set, musical instrument, lectern, moderator table, lighting, sound facility, facility and setting of each event venue such as position and specification of equipment … the venue information includes a seat vector that represents a feature of each seat” (emphasis added), [0124] “the feature of the seat represented by the seat vector includes at least one of the feature relevant to how the event region is viewed from the seat, the feature relevant to how the sound is heard in the seat, the feature relevant to the surrounding audience of the seat, the feature relevant to the environment of the seat, and the feature of the user assigned preferentially to the seat,” [0126] “The feature relevant to how the sound is heard in the seat includes features such as a specification of the sound facility of the venue, a position relationship of the seat and the sound facility, presence or absence and position of an obstacle between the seat and the sound facility”);
	determining one or more seat location recommendations in response to the environmental parameter preferences and the environmental parameters, the one or more seat location recommendations including a first seat location recommendation identifying the second seat location 
recommended seat, how the sound is heard in the recommended seat, the surrounding audience of the 
recommended seat, the environment of the recommended seat”); 
	transmitting the one or more seat location recommendations to the first user device (see [0077] “The information presenting unit 22 presents, to the user, various types of information 
transmitted from the recommendation system 21 and the ticket selling system 24. For example, the information presenting unit 22 presents information relevant to the event and the seat that are recommended for the user”);
	receiving a seat location recommendation response from the first user device, the seat location recommendation response including a selection of the second seat location (see [0161] “when the target user selects a desired seat from among the recommended seats illustrated in the entire screen image, a detail screen image including an image that simulates a sight from the selected recommended seat is displayed. For example, when a seat A is selected from the entire screen image of FIG. 7, a detail screen image including an image that simulates a sight from the seat A schematically illustrated in FIG. 8 is displayed. When a seat B is selected, a detail screen image including an image that simulates a sight from the seat B schematically illustrated in FIG. 9 is displayed”);
	Yamamoto does not explicitly teach, however Maney teaches adjusting a component at the second seat location in response to the seat location recommendation response, wherein adjusting the component at the second seat location in response to the seat location recommendation response further comprises at least one of:  adjusting a desk height of a desk to ergonomically fit the first user; adjusting a height of a chair at the desk to ergonomically fit the first user; or changing a name tag to match the first user (see Col. 5, lines 62 – Col. 6, line 3 “vehicle rental transaction software 20 displays screens for selecting a vehicle 50 using touch screen 24 … display choices from vehicle inventory data 44 that meet customer preferences,” Col. 6, lines 4-5 “vehicle rental transaction software 20 records a customer selection of vehicle 50,” Col. 8, lines 40-44 “Vehicle checkout software 102 may obtain the preparation information as it is being entered by a customer using touch screen 106. For example, the customer may enter a preference for power seats and that the power seats be adjusted based upon entered height and/or weight,” Col. 5, lines 4-8 “Vehicle system control software 22 may prepare vehicle 50 following printing of a receipt, after a predetermined delay approximating the time necessary for the customer to walk to vehicle 50, or in stages. For example, vehicle system control software 22 may configure seats”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of adjusting the seat height in response to selection of the seat by the user as taught by Maney with the seat recommendation method of Yamamoto with the motivation to enable the system to prepare the seat for the user’s preferences (Col. 6, lines 15-19]).
	Regarding Claim 2, Yamamoto and Maney teach the limitations of claim 1 as discussed above.  Yamamoto further teaches further comprising:  displaying the one or more seat location recommendations on the first user device when the first seat location recommendations are received (see [0244] “an image illustrating the seating chart and the recommended seat (the seat on which a face mark is displayed in the image) of the stage theater where the musical is held is presented to the user. Further, for example, an image illustrating the seating chart and the recommended seat (the seat on which a face mark is displayed in the image) of the restaurant recommended after appreciating the musical is presented to the user,” [0284] “as a recommended plan before the target event, a list 
	Regarding Claims 5, 12, and 19, Yamamoto and Maney teach the limitations of claim 1 as discussed above.  Yamamoto further teaches wherein prior to the transmitting, the method further comprises: checking whether the second seat location is occupied; determining that the second seat location is occupied by a second user of a second user device (see [0343] “On the other hand, in step S332, if it is determined that the target seat is not a vacant seat, the processes of steps S333 to S337 are skipped, and the process proceeds to step S338. That is, the target seat is already reserved”);
	receiving environmental parameter preferences from the second user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat.”  Yamamoto receives environmental preferences from a second user device because it receives preferences from a plurality of users (see [0018] “preferences of the audience”));
	determining a second seat location recommendation in response to the environmental parameter preferences of the second user device and the environmental parameters, the second seat location recommendation identifying a third seat location (see [0008] “a recommending unit configured to perform matching between a feature of a seat or area assigned to a user in an event and a feature of a user, and to select a combination of a recommended seat or area and the user,” [0146] “the recommending unit 53 performs matching between the feature of each seat of the target event and the feature of the user, and selects target users for whom respective seats are recommended,” [0153] “This recommended seat information includes the information relevant to how the event region is 
	transmitting the second seat location recommendation to the second user device (see [0077] “The information presenting unit 22 presents, to the user, various types of information transmitted from the recommendation system 21 and the ticket selling system 24. For example, the information presenting unit 22 presents information relevant to the event and the seat that are recommended for the user”).
	Regarding Claims 6, 13, and 20, Yamamoto and Maney teach the limitations of claim 1 as discussed above.  Yamamoto further teaches adjusting the one or more seat location recommendations in response to a seating restriction (see [0301] “the content of the recommended 
action plan may be changed depending on recommended period. For example, when recommending on the day of the target event, the condition such as weather and air temperature of the day can be added, to change the action category and the atmosphere category used in the recommendation, and to change the range of the area of the recommended facility”).
	Regarding Claims 9 and 16, Yamamoto and Maney teach the limitations of claims 8 and 15 as discussed above.  Yamamoto further teaches wherein the operations further comprise:  displaying the one or more seat location recommendations on the first user device when the one or more seat location recommendations are received (see [0244] “an image illustrating the seating chart and the 
recommended seat (the seat on which a face mark is displayed in the image) of the stage theater where the musical is held is presented to the user. Further, for example, an image illustrating the seating chart and the recommended seat (the seat on which a face mark is displayed in the image) of the restaurant 
recommended after appreciating the musical is presented to the user,” [0284] “as a recommended plan
.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Maney and Matsumoto (JP2005346349A).
	Yamamoto and Maney teach the limitations of claims 1, 8, and 15 as discussed above.  Yamamoto does not explicitly teach, however Matsumoto teaches activating an alarm on the first user device when the one or more seat location recommendations are received (see Abstract “a recommended seat notification part 107 for specifying a seat from which the user can most easily move to incidental facilities desired by the user and notifying the user's terminal 200 of the seat information as recommended seat information”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the seat recommendation method of Yamamoto the process of notifying a first user device when a seat location recommendation is received as taught by Matsumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a seat recommendation method where a first user device is notified when a seat location recommendation is received.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Maney and Aird (U.S. Patent Application Publication No. 2013/0304521).
	Yamamoto and Maney teach the limitations of claims 1, 8, and 15 as discussed above.  Yamamoto further teaches wherein prior to the transmitting, the method or operations further comprises:  checking whether the second seat location is occupied; determining that the second seat location is occupied by a second user of a second user device (see [0343] “On the other hand, in step 
	receiving environmental parameter preferences from the second user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat.”  Yamamoto receives environmental preferences from a second user device because it receives preferences from a plurality of users (see [0018] “preferences of the audience”)).
	determining a second seat location recommendation in response to the environmental parameter preferences of the second user device and the environmental parameters (see [0008] “a recommending unit configured to perform matching between a feature of a seat or area assigned to a user in an event and a feature of a user, and to select a combination of a recommended seat or area and the user,” [0146] “the recommending unit 53 performs matching between the feature of each seat of the target event and the feature of the user, and selects target users for whom respective seats are recommended,” [0153] “This recommended seat information includes the information relevant to how the event region is viewed from the recommended seat, how the sound is heard in the recommended 
seat, the surrounding audience of the recommended seat, the environment of the recommended seat”).
	Yamamoto does not explicitly teach, however Aird teaches the second seat location recommendation identifying the first seat location (see [0013] “The portable processing device may then display information regarding the at least one venue and an associated event and may provide a user interface for a user to select a venue from the at least one venue. The user may then request and display, via the portable processing device, information regarding available tickets from other users 
	transmitting a seat location exchange proposal to the first device and the second device (see [0096] “provide the swap offer to other portable processing devices, located within a predetermined distance of a venue in which the portable processing device, that request information regarding available seats or tickets. In some embodiments, the second processing device may send the swap offer to ones of the other portable processing devices only when the ones of the portable processing devices request information regarding one or more available seats or tickets”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of identifying a first seat location and transmitting seat location exchange proposals for the first seat location to multiple user devices as taught by Aird with the seat recommendation method of Yamamoto with the motivation to enable users of the system that receive the seat location exchange proposal to exchange seats (Aird [0013]).
Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “‘adjusting a desk height of a desk to ergonomically fit the first user; adjusting a height of a chair at the desk to ergonomically fit the first user; or changing a name tag to match the first user’ are not a mental processes” (p. 9, para. 4).  As described more fully above, such features are directed towards a method of managing commercial interactions between people (an individual occupying the seat (i.e., the “user”) and the owner of the seat).
Applicant also argues that “the chairs, desks, and the name tags of claims 1, 8, and 15 are particular machines in accordance with MPEP 2106.05(b)” (p. 9, para. 4).  MPEP 2106.05(b) provides that when determining whether a machine recited in a claim provides significantly more, the i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203.  Contrary to the position taken by Applicant, the chairs, desks, and the name tags of claims 1, 8, and 15 are not particular machines because they are recited at a high level of generality in the claims.  Unlike the antenna in Mackay, the particular aspects of the chairs, desks, and the name tags are not recited in the claims.  The chairs, desks, and the name tags are only recited by name -- no structural components are recited (e.g., backrest, arm rests, seat, legs, etc.)  Therefore, the chairs, desks, and the name tags are not particular machines.
Applicant’s arguments regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.
Regarding the prior art rejections, Applicant argues that “None of the references, alone or in combination, disclose … adjusting a height of a chair” (p. 11, para. 3).  As discussed above, Maney teaches adjusting the height of a seat.  Although Maney does not explicitly teach that the seat is located near a desk, the process of adjusting the seat height taught in Maney is directed towards solving the same problem (i.e., to satisfy user preferences).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628